Exhibit 10.8

Execution Version

LIQUIDATING TRUST AGREEMENT

This Liquidating Trust Agreement (the “Agreement”) is made by and between REMEC,
Inc., a California corporation (the “Company”), and Richard A. Sackett, an
individual (the “Trustee”).

RECITALS

WHEREAS, the Company’s Board of Directors (the “Board”) on July 21, 2005
adopted, and the Company’s Shareholders on August 31, 2005 approved the
voluntary dissolution of the Company pursuant to a Plan of Complete Liquidation
and Dissolution (the “Plan”), and;

WHEREAS, the Plan provides, among other things, that the Board will cause the
Company to dispose of all of the assets of the Company, wind up its affairs, pay
or adequately provide for the payment of all of its liabilities and distribute
to or for the benefit of its Shareholders all of the Company’s assets, including
interests in any liquidating trust established in connection with the complete
liquidation of the Company, and;

WHEREAS, the Plan further provides, among other things, that, if deemed
necessary, appropriate or desirable by the Board, in its absolute discretion, in
furtherance of the liquidation and distribution of the Company’s assets to the
Shareholders, the Board shall select one or more liquidating trustees, and the
Company shall transfer to such liquidating trustees, for the benefit of the
Shareholders under a liquidating trust, all of the Company’s assets as set forth
in a liquidating trust agreement between the trustees and the Company, and;

WHEREAS, the Board on November 10, 2010 approved this Agreement, and authorized
the Company’s officers to execute and take all necessary action to perform this
Agreement on behalf of the Company.

NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

NAMES AND DEFINITIONS

1.1 Name. The Trust shall be known as the REMEC Liquidating Trust.

1.2 Defined Terms. For all purposes of this instrument:

(a) “Affiliate” of any Person means any entity that controls, is controlled by,
or is under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.



--------------------------------------------------------------------------------

(b) “Agreement” shall mean this instrument as originally executed or as it may
from time to time be amended pursuant to the terms hereof.

(c) “Beneficial Interest” shall mean each Beneficiary’s proportionate share of
the Trust Assets initially determined (in accordance with a certified copy of
the Company’s shareholder list as of the Record Date) by the ratio of the number
of Shares held of record by the Initial Beneficiary as of the close of business
on the Record Date over the total number of Shares issued and outstanding on
such Record Date and thereafter shall be determined by the ratio of the number
of Units held by such Beneficiary to the total number of Units held by all
Beneficiaries.

(d) “Beneficiary” shall mean, initially, each Initial Beneficiary and,
thereafter, each Initial Beneficiary who holds Units and each transferee of
Units initially held by an Initial Beneficiary and subsequently transferred to
such transferee pursuant to and in accordance with the terms and conditions of
this Agreement.

(e) “Effective Date” shall mean January 1, 2011 at 12:00 am (Pacific Standard
Time).

(f) “Initial Beneficiary” shall mean each of the Shareholders.

(g) “Liabilities” shall mean all of the Company’s unsatisfied debts, claims,
liabilities, commitments, suits and other obligations, whether contingent or
fixed or otherwise (including, without limitation, any costs and expenses
incurred or to be incurred in connection with the liquidation of the Company).

(h) “Person” shall mean an individual, a corporation, a partnership, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.

(i) “Record Date” shall mean December 31, 2010 at 4:00 p.m. (Eastern Standard
Time).

(j) “Retained Assets” shall mean all of the Company’s right, title and interest
in, to and under, all of the Company’s assets, including, without limitation,
unsold properties, accounts receivable, cash, securities, claims, causes of
action, contingent claims, reserves, and books and records as set forth on
Schedule A attached hereto.

(k) “Shares” shall mean the shares of common stock, $0.01 par value per share,
of the Company.

(l) “Shareholders” shall mean the holders of record of the outstanding Shares of
the Company at the close of business on the Record Date.

(m) “Transfer Date” shall mean December 31, 2010 at 11:59 pm (Pacific Standard
Time).

(n) “Trust” shall mean the Trust created by this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(o) “Trust Assets” shall mean all the property held from time to time by the
Trustee under this Agreement, which initially shall consist of the Retained
Assets (excluding any liquidating distributions declared, but unpaid, having a
record date prior to the Transfer Date), and in addition, shall thereafter
include all dividends, distributions, rents, interest, royalties, income,
payments and recoveries of claims, proceeds and other receipts of, from, or
attributable to the Retained Assets and any other assets held by the Trust.

(p) “Trustee” shall mean the original Trustee under this Agreement and any
successors thereto, pursuant to and in accordance with the terms of this
Agreement.

(q) “Units” shall mean the expressed Beneficial Interest of each Beneficiary, in
accordance with Section 5.1(a).

ARTICLE II

GRANT TO TRUSTEE AND NATURE OF TRUST

2.1 Creation of Trust; Grant of Retained Assets. The Trust shall commence on the
Effective Date. On the Transfer Date, the Company absolutely and irrevocably
transfers, delivers, releases, assigns and conveys to the Trustee, to be held in
trust for the benefit of the Beneficiaries, all of the Company’s right, title,
and interest in, to and under, the Retained Assets, for the uses and purposes
stated herein, subject to the terms and provisions of this Agreement, and the
Trustee hereby accepts such Retained Assets and undertakes to discharge the
Trust created by this Agreement on behalf of the Beneficiaries, subject to the
terms and provisions of this Agreement.

2.2 Purpose of Trust. The Trust is organized for the sole purpose of winding up
the Company’s affairs, including but not limited to payment of the Liabilities,
liquidation of any non-cash Retained Assets, dissolution of the Company, and
distribution of the Trust Assets to the Beneficiaries with no objective to
continue or engage in the conduct of a trade or business.

2.3 Taxation. It is intended that the transfer, assignment and conveyance of the
Retained Assets by the Company to the Trustee pursuant to the terms hereof shall
be treated for Federal, state and local income tax purposes as if the Company
made such distributions directly to the Shareholders. It is further intended
that for Federal, state and local income tax purposes the Trust shall be treated
as a liquidating trust under Treasury Regulation Section 301.7701-4(d) and any
analogous provision of state or local law, and the Beneficiaries shall be
treated as the owners of their Beneficial Interests pursuant to Sections 671
through 679 of the Internal Revenue Code of 1986, as amended (the “Code”) and
any analogous provision of state or local law, and shall be taxed on their
respective shares of the Trust’s taxable income (including both ordinary income
and capital gains) pursuant to Section 671 of the Code and any analogous
provision of state or local law. The Trustee shall file all tax returns required
to be filed with any governmental agency consistent with this position,
including, but not limited to, any returns required of grantor trusts pursuant
to Section 1.671-4(a) of the Income Tax Regulations. The tax year of the Trust
shall end on December 31 of each year unless the Trustee deems it advisable to
establish some other date as the date on which the tax year of the Trust shall
end and such date is permitted under the Code and the Income Tax Regulations.

 

- 3 -



--------------------------------------------------------------------------------

2.4 Assumption of Liabilities. The Trustee, solely in its capacity as Trustee
hereunder and not in its individual capacity, hereby assumes on behalf of the
Trust, all Liabilities and agree hereafter to cause the Trust to pay, discharge
and perform when due, all of the Liabilities. Should any Liability be asserted
against the Trustee as the transferee of the Retained Assets or as a result of
the assumption made in this Section 2.4, the Trustee may use such part of the
Trust Assets as may be necessary in contesting any such Liability or in payment
thereof, but in no event shall the Trustee, Beneficiaries or employees or agents
of the Trust be personally liable, nor shall resort be had to the private
property of such Persons, in the event that the Trust Assets are not sufficient
to satisfy the Liabilities.

2.5 Incidents of Ownership. The Retained Assets granted, assigned and conveyed
to the Trustee shall be held in the name of the Trust. The Trustee shall retain
only such incidents of legal ownership in the Trust Assets as are necessary to
undertake the actions and transactions authorized herein.

2.6 Duration and Termination. The existence of the Trust shall terminate upon
the earliest of (i) such time as termination is required by the applicable laws
of the State of California, (ii) the distribution of all the Trust Assets as
provided in Section 3.8, or (iii) the expiration of a period of three years from
the Transfer Date; provided that the Trustee, in their discretion, may extend
the existence of the Trust to such later date as they may designate, if they
determine that an extension is reasonably necessary to fulfill the purposes of
the Trust as specified in this Agreement, and, prior to such extension, the
Trustee shall have requested and received additional no-action assurances from
the Securities and Exchange Commission regarding the registration and reporting
requirements of the Trustee under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and any other applicable Federal
securities act. The Trust shall not in any event terminate pursuant to
subparagraph (iii) of this Section 2.6 prior to the date on which the Trustee is
permitted to make a final distribution in accordance with Section 3.8.

ARTICLE III

ADMINISTRATION OF TRUST ASSETS AND LIABILITIES

3.1 General Duties. Upon and after the Transfer Date, the Trustee will
(i) liquidate all non-cash Trust Assets to carry out the purpose of the Trust
and facilitate distribution of the Trust Assets, (ii) allocate, protect,
conserve and manage the Trust Assets in accordance with the terms and conditions
hereof, (iii) complete the winding up of the Company’s affairs and the
dissolution of the Company, and (iv) distribute the Trust Assets in accordance
with the terms and conditions hereof and not unduly prolong the duration of the
Trust. The Trustee shall be responsible for the general supervision of the
activities of all Persons elected, appointed, engaged, retained or employed by
the Trustee pursuant to this Agreement.

3.2 Efforts to Resolve Claims and Liabilities. Subject to the terms and
conditions of this Agreement, the Trustee will make appropriate efforts to
resolve any contingent or unliquidated claims and outstanding contingent
Liabilities for which the Trust may be responsible.

 

- 4 -



--------------------------------------------------------------------------------

3.3 Continued Administration of Trust Assets. All property that is determined by
the Trustee to be a part of the Trust Assets shall continue to be collected by
the Trustee and held as a part of the Trust. Subject to the terms and conditions
of this Agreement, the Trustee may, at such times as the Trustee deem
appropriate, collect, liquidate, reduce to cash, transfer, assign, or otherwise
dispose of all or any part of the Trust Assets as the Trustee deems appropriate
at public auction or at private sale for cash, securities or other property, or
upon credit (either secured or unsecured as the Trustee shall determine).The
Trustee shall hold the Trust Assets without being obligated to provide for or
pay any interest thereon to any Beneficiary, except to the extent of such
Beneficiary’s share of interest actually earned by the Trust after payment of
the Trust’s liabilities and expenses as provided in Section 3.6.

3.4 [Intentionally Omitted]

3.5 Restriction on Trust Assets. The Trust shall not receive transfers of any
assets prohibited by Revenue Procedure 82-58, as the same may be amended,
supplemented, or modified, including, but not limited to, any listed stocks or
securities, any readily-marketable assets, any operating assets of a going
business, any unlisted stock of a single issuer that represents 80% or more of
the stock of such issuer or any general or limited partnership interest. The
Trustee shall not retain cash in excess of an amount reasonably necessary as
determined in good faith by the Trustee, to meet expenses, charges and
obligations of the Trust, the Trust Assets and to pay all Liabilities. In no
event shall any part of the Trust Assets revert to or be distributed to the
Company, nor shall the Company, the Beneficiaries or any other Person have the
right to revoke this Trust.

3.6 Payment of Expenses and Liabilities. The Trustee shall pay from the Trust
Assets all Liabilities; all costs, charges, liabilities and expenses of the
Trustee connected with the administration of the Trust and the Trust Assets, and
such transferee liabilities which the Trustee may be obligated to pay as
transferees of the Retained Assets, including, but not limited to, interest,
penalties, taxes, assessments, and public charges of any kind or nature, and
such other payments and disbursements as are provided in this Agreement or which
may be determined to be a proper charge against the Trust Assets by the Trustee.

3.7 Interim Distributions. At such time as may be determined in its sole
discretion, the Trustee shall distribute, or cause to be distributed to the
Beneficiaries, in proportion to their Beneficial Interest, such cash or other
property comprising a portion of the Trust Assets as the Trustee may in its sole
discretion determine may be distributed without detriment to the conservation
and protection of the Trust Assets.

3.8 Final Distribution and Disposition of Trust Assets. If the Trustee
determines that all the Liabilities and all other claims, expenses, charges, and
obligations of the Trust have been paid or discharged or if the existence of the
Trust shall terminate pursuant to Section 2.6, the Trustee shall, as
expeditiously as is consistent with the conservation and protection of the Trust
Assets, distribute or cause to be distributed to the Beneficiaries in proportion
to their Beneficial Interest, the remaining Trust Assets, if any. The Trustee
shall hold in the Trust and thereafter make disposition of all distributions and
other payments due any Beneficiaries or other Persons who have not been located,
in accordance with applicable state laws regarding escheat and abandoned
property.

 

- 5 -



--------------------------------------------------------------------------------

3.9 Reports to Beneficiaries.

(a) As soon as practicable after the Transfer Date, the Trustee will deliver, or
cause to be delivered to each Beneficiary a notice indicating how many Units
such Person beneficially owns and the contact details of the Trustee. As soon as
practicable after the end of each tax year and after termination of the Trust,
but in any event within 90 days after each such event, the Trustee shall submit
a written report and account to the Beneficiaries showing (i) the assets and
liabilities of the Trust at the end of such taxable year or upon termination and
the receipts and disbursements of the Trust for such taxable year or period,
prepared in accordance with generally accepted accounting principles, (ii) any
changes in the Trust Assets and Liabilities that have not been previously
reported, and (iii) any action taken by the Trustee in the performance of its
duties under this Agreement that they have not previously reported, and which,
in their opinion, materially affects the Trust Assets or Liabilities.

(b) Whenever a material event relating to the Trust Assets occurs, the Trustee
shall, within a reasonable period of time after such occurrence, prepare and
issue a publicly available report describing such event. The occurrence of a
material event need not be reported if an annual report pursuant to
Section 3.9(a) will be issued at approximately the same time that a report
pursuant to this Section 3.9(b) would be issued and such annual report describes
the material event as it would be discussed in an interim report. The occurrence
of a material event will be determined solely by the Trustee or as may be
required by the rules and regulations promulgated by the Securities and Exchange
Commission.

3.10 Federal Income Tax Information. As soon as practicable after the close of
each tax year, the Trustee shall deliver to each Person who was a Beneficiary at
any time during such tax year, a statement showing on a Unit basis, the dates
and amounts of all distributions made by the Trustee, gross income earned on
Trust Assets and expenses attributable to the Trust, and such other information
that a Beneficiary is required to include in such Beneficiary’s Federal income
tax return for the preceding year and any other information as may be required
to be furnished under applicable law.

3.11 Books and Records. The Trustee shall maintain books and records relating to
the Trust Assets, Liabilities, and income and expenses of the Trust in such
detail and for such period of time as may be necessary to enable it to make a
full and proper accounting in respect thereof in accordance with this Article
III and to comply with applicable law. Such books and records shall be
maintained on a basis or bases of accounting necessary to facilitate compliance
with the tax reporting requirements of the Trust and the reporting obligations
of the Trustee under Section 3.9. Except as provided in Section 3.9, nothing in
this Agreement requires the Trustee to file any accounting or seek approval of
any court with respect to the administration of the Trust or as a condition for
managing any payment or distribution out of the Trust Assets. Beneficiaries
shall have the right upon 30 days’ prior written notice delivered to the
Trustee, to inspect during normal business hours such books and records
(including financial statements); provided that, if so requested, such
Beneficiaries shall have entered into a confidentiality agreement satisfactory
in form and substance to the Trustee.

 

- 6 -



--------------------------------------------------------------------------------

3.12 Obligations of Trustee upon Termination. Upon termination of the Trust, the
Trustee shall provide for the retention of the books and records of the Trust,
including but not limited to lists of Beneficiaries, certificates for Units, and
files which shall have been delivered to or created by the Trustee. At the
Trustee’s discretion, all of such records and documents may be destroyed at any
time after three years from the last day of the year in which the final tax
return of the Trust was filed or any information was provided to all
Beneficiaries pursuant to Section 3.10. Except as may be otherwise specifically
provided herein, the Trustee shall have no further duties or obligations
hereunder upon the dissolution of the Company and the distribution and
disposition of all the Trust Assets,.

3.13 De Minimus Distributions. The Trustee shall not be required to make any
distribution to a Beneficiary if the amount of such distribution is less than
$5.00. Such distributions shall be deemed forfeitures and shall be allocated
among the remaining Beneficiaries, in the sole discretion of the Trustee.

ARTICLE IV

TRUSTEE PROVISIONS

4.1 Number and Qualification of Trustee.

(a) Subject to Section 4.14, there shall be one (1) Trustee of the Trust, who
shall be a citizen and resident of, or a corporation which is incorporated under
the laws of, a state in the United States and, if a corporation, which is
authorized to act as a corporate fiduciary under the laws of the State of
California.

(b) If a corporate Trustee shall ever change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other bank or
trust company, such corporate Trustee shall be deemed to be a continuing entity
and shall continue to act as a Trustee hereunder with the same liabilities,
duties, powers, titles, discretions, and privileges as are herein specified for
a Trustee.

4.2 Specific Powers of Trustee. Subject to the terms and conditions of this
Agreement, the Trustee shall have the following specific rights and powers in
addition to any rights and powers conferred upon them by any other Section or
provision of this Agreement or any statutory laws of the State of California;
provided that the enumeration of the following rights and powers shall not be
considered in any way to limit or control the power of the Trustee to act as
specifically authorized by any other Section or provision of this Agreement and
to act in such a manner as the Trustee may deem necessary or appropriate to
conserve and protect the Trust Assets or to provide to the Beneficiaries the
benefits intended to be provided to them by this Agreement:

(a) to determine the nature and amount of the consideration to be received with
respect to the sale or other disposition of, or the grant of interests in, the
Trust Assets;

(b) to collect, liquidate or otherwise convert into cash, or such other property
as it deems appropriate, all property, assets and rights in the Trust Assets,
and to pay, discharge, and satisfy all other claims, expenses, charges,
Liabilities and obligations existing with respect to the Company, the Trust
Assets, the Trust or the Trustee (as provided herein);

 

- 7 -



--------------------------------------------------------------------------------

(c) to elect, appoint, engage, retain, contract with or employ any Persons as
agents, representatives, employees, or independent contractors (including
without limitation real estate advisors, investment advisors, accountants,
transfer agents, attorneys-at-law, managers, appraisers, brokers, or otherwise)
in one or more capacities as the Trustee may deem necessary or proper for the
transaction of all or any portion of the activities of the Trust, and to
determine the terms and compensation of any Person whom they may employ or with
whom they may contract subject to the provisions of Section 4.4, to prescribe
the titles, powers and duties, terms of service and other terms and conditions
of the election, appointment, engagement, retention or employment of such
Persons and, except as prohibited by law, to delegate any of the powers and
duties of the Trustee to agents, representatives, employers, independent
contractors or other Persons;

(d) to retain and set aside such funds out of the Trust Assets as the Trustee
shall deem necessary or expedient to pay, or provide for the payment of
(i) unpaid claims, expenses, charges, Liabilities and obligations of the Trust
or the Company; and (ii) the expenses of administering the Trust Assets;

(e) to do and perform any and all acts necessary or appropriate for the
conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain the Trust Assets held by the Trustee
pending sale or disposition thereof or distribution thereof to the
Beneficiaries;

(f) to institute, intervene, prosecute, defend, settle, or compromise any
lawsuits, actions, proceedings, disputes, demands, or judgments for declaratory
relief and to take such other action, in the name of the Trust or the Company or
as otherwise required, as the Trustee may deem necessary or desirable to enforce
any instruments, contracts, agreements, causes of action, or rights relating to
or forming a part of the Trust Assets;

(g) to determine conclusively from time to time the value of and to revalue the
securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate;

(h) to cancel, terminate, or amend any instruments, contracts, agreements,
obligations, or causes of action relating to or forming a part of the Trust
Assets, and to execute and/or enforce new instruments, contracts, agreements,
obligations or causes of action;

(i) in the event any of the property which is or may become a part of the Trust
Assets is situated in any state or other jurisdiction in which the Trustee is
not qualified to act as Trustee, to nominate and appoint an individual or
corporate trustee qualified to act in such state or other jurisdiction in
connection with the property situated in that state or other jurisdiction as a
trustee of such property and require from such trustee such security as may be
designated by the Trustee. The trustee so appointed shall have all the rights,
powers, privileges and duties and shall be subject to the conditions and
limitations of the Trust, except as limited by the Trustee and except where the
same may be modified by the laws of such state or other jurisdiction (in which
case, the laws of the state or other jurisdiction in which such trustee is
acting shall prevail to the extent necessary). Such trustee shall be answerable
to the Trustee

 

- 8 -



--------------------------------------------------------------------------------

herein appointed for all monies, assets and other property which may be received
by it in connection with the administration of such property. The Trustee
hereunder may remove such trustee, with or without cause, and appoint a
successor trustee at any time by the execution by the Trustee of a written
instrument declaring such trustee removed from office, and specifying the
effective date of removal;

(j) to cause any investments of any part of the Trust Assets to be registered
and held in its name or in the names of a nominee or nominees without increase
or decrease of liability with respect thereto;

(k) to vote by proxy or otherwise on behalf of the Beneficiaries and with full
power of substitution all shares of stock and all securities held by the Trustee
as Trust Assets hereunder and to exercise every power, election, discretion,
option and subscription right and give every notice, make every demand, and to
do every act or thing in respect of any shares of stock or any securities held
by the Trustee as Trust Assets which the Trustee might or could do if it were
the absolute owner thereof;

(l) to undertake or join in any merger, plan of reorganization, consolidation,
liquidation, dissolution, readjustment or other transaction of any corporation,
any of whose shares of stock or other securities, obligations, or properties may
at any time constitute a part of the Trust Assets and to accept the substituted
shares of stock, bonds, securities, obligations and properties and to hold the
same in trust in accordance with the provisions hereof;

(m) to authorize transactions between corporations or other entities whose
securities, or other interests therein (either in the nature of debt or equity)
are held by the Trustee as part of the Trust Assets;

(n) in connection with the sale or other disposition or distribution of any
securities held by the Trustee, to comply with applicable Federal and state
securities laws, and to enter into agreements relating to the sale or other
disposition or distribution thereof;

(o) to prepare, deliver and file, as the case may be, any interim and annual
financial report, statement or other filing as may be required by regulatory
authorities or other applicable law, rule or regulation, including, without
limitation, as may be required by the rules and regulations promulgated by the
Securities and Exchange Commission; and

(p) to perform any act authorized, permitted, or required under any instrument,
contract, agreement, right, obligation, or cause of action relating to or
forming a part of the Trust Assets whether in the nature of an approval,
consent, demand, or notice thereunder or otherwise, unless such act would
require the consent of the Beneficiaries in accordance with the express
provisions of this Agreement.

4.3 Limitations on Trustee. The Trustee shall not at any time, on behalf of the
Trust or Beneficiaries, enter into or engage in any trade or business other than
as specifically provided for herein. The Trustee’s actions, rights and powers
shall be restricted to those actions, rights and powers set forth in this
Agreement. In no event shall the Trustee take any action which would jeopardize
the status of the Trust as a “liquidating trust” for Federal income tax purposes
within the meaning of Treasury Regulation Section 301.7701-4(d). Notwithstanding

 

- 9 -



--------------------------------------------------------------------------------

any other provision of this Agreement, the Trustee shall not invest any of the
cash held as Trust Assets, except that the Trustee may invest in (i) direct
obligations of the United States of America or obligations of any agency or
instrumentality thereof which mature not later than one year from the date of
acquisition thereof, (ii) money market deposit accounts, checking accounts,
savings accounts, or certificates of deposit, or other time deposit accounts
which mature not later than one year from the date of acquisition thereof which
are issued by a commercial bank or savings institution organized under the laws
of the United States of America or any state thereof, or (iii) other temporary
investments not inconsistent with the Trust’s status as a liquidating trust for
tax purposes.

4.4 Transactions with Related Persons. Notwithstanding any other provisions of
this Agreement, except as set forth in Schedule B attached hereto, the Trustee
shall not knowingly, directly or indirectly, sell or otherwise transfer all or
any part of the Trust Assets to, or contract for services with, (i) any Trustee,
agent or employee (acting in their individual capacities) of the Trust; or
(ii) any Person of which any Trustee, agent or employee of the Trust is an
Affiliate by reason of being a trustee, director, officer, partner or direct or
indirect beneficial owner of 5% or more of the outstanding capital stock, shares
or other equity interest of such Persons unless in each such case, after
disclosure of such interest or affiliation such transaction is approved by the
Trustees, if any, who are not interested in the transaction and such Trustee
determines that such transaction is on its terms fair and reasonable to the
Trust and is in the best interests of the Beneficiaries, and in no event less
favorable to the Trust than terms available for a comparable transaction with
unrelated Persons.

4.5 Standard of Care. The Trustee shall exercise such of the rights and powers
vested in them by this Agreement in accordance with applicable law and use the
same degree of care and skill in their exercise as a prudent man would exercise
or use under the circumstances in the conduct of his own affairs.

4.6 Limitations of Liability. No Trustee shall be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement and no implied covenants or obligations shall be read into this
Agreement against such Trustee. No Trustee shall be liable for any reasonable
error of judgment made in good faith in the performance of this Agreement.
Notwithstanding anything to the contrary in this Agreement, no Trustee shall be
subject to any personal liability whatsoever in tort, contract, or otherwise, to
any Beneficiary or any other Person in the performance of this Agreement by such
Trustee, except for gross negligence, fraud or willful misconduct knowingly and
intentionally committed in bad faith. In addition to the foregoing:

(a) No Trustee shall be liable to the Beneficiaries for the acts or omissions of
an agent, employee, advisor or manager of the Trust appointed or employed by the
Trustee hereunder, unless such acts or omissions are grossly negligent,
fraudulent, or constitute willful misconduct knowingly and intentionally
committed in bad faith, and such Trustee specifically directs the act of such
Person, delegates the authority to such Person to act where such Trustee was
under a duty not to delegate, does not use reasonable prudence in the selection
or retention of such Person, does not periodically review such person’s overall
performance and compliance with the terms of such delegation, conceals the act
or omission of such Person, or neglects to take reasonable steps to redress any
wrong committed by such Person when such Trustee is aware of such Person’s act
or omission.

 

- 10 -



--------------------------------------------------------------------------------

(b) Except as otherwise provided in Section 4.4 and in the absence of bad faith
on the part of a Trustee, a Trustee may consult with legal counsel, auditors or
other experts to be selected by it, and conclusively rely without liability, as
to the truth of the statements and the correctness of the advice expressed by
such experts, upon any certificates or advice furnished to such Trustee and
conforming to the requirements of this Agreement; but in the case of any such
certificates which are specifically required to be furnished to the Trustee by
any provision hereof, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Agreement.

(c) In addition to any limitation on the Trustee’s liability set forth in this
Agreement or pursuant to applicable law, no Trustee shall be liable with respect
to any action taken or omitted to be taken by such Trustee in good faith in
accordance with the terms and conditions of this Agreement and at the direction
of Beneficiaries holding aggregate Units equal to at least two-thirds of the
total Units held by all Beneficiaries relating to the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any right or power conferred upon the Trustee under this Agreement.

4.7 Insurance. The Trustee shall, at all times, at the expense of the Trust,
maintain insurance for the benefit of the Trust, and the Trustee in such amounts
as the Trustee shall deem adequate to cover the liability of the Trust and
Trustee under this Agreement, including but not limited to the indemnification
obligations set forth in Section 4.9, to the extent available at reasonable
rates. Such insurance shall be deemed to be part of the Trust Assets.

4.8 Written Instruments. As far as reasonably practicable, the Trustee shall
cause any written instrument creating an obligation of the Trust to include a
reference to this Agreement and to provide that neither the Beneficiaries, the
Trustee nor their agents shall be liable thereunder, and that the other parties
to such instrument shall look solely to the Trust Assets for the payment of any
claim thereunder or the performance thereof; provided that the omission of such
provision from any such instrument shall not render the Beneficiaries, the
Trustee or its agents liable, nor shall the Trustee be liable to anyone for such
omission. Any written instrument creating an obligation of the Trust shall be
conclusively taken to have been executed or done by a Trustee, employee or agent
of the Trust only in its capacity as Trustee under this Agreement, or in its
capacity as an employee or agent of the Trust.

 

- 11 -



--------------------------------------------------------------------------------

4.9 Indemnification. Each Trustee and Person appointed or employed by the
Trustee pursuant to Section 4.2(c), and the directors, officers, employees and
agents of each such Person (each an “Indemnified Person” and collectively the
“Indemnified Persons”), shall be indemnified out of the Trust Assets against all
liabilities and expenses, including but not limited to amounts paid in
satisfaction of judgments, in settlement (if such settlement is approved in
advance by the Trustee, which approval shall not be unreasonably withheld), as
fines and penalties, and attorney’s fees and costs, actually and reasonably
incurred by the Indemnified Person as follows:

(a) If an Indemnified Person is or was a party or is threatened to be made a
party to any threatened, pending or completed action or proceeding, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the Trust, Trustee or any Beneficiary to procure a judgment in its
favor) by reason of the fact that the Indemnified Person is or was the Trustee
or a director, officer, employee or agent of the Trustee, or by reason of any
action or inaction on the part of an Indemnified Person while being or having
been such a Trustee, employee or agent including, without limitation, any
alleged breach of duty, neglect, error, misstatement, misleading statement,
omission or act of any such Trustee or Person in such capacity (and in the case
of any director, officer, employee, or agent of any such Person, by reason of
any such Person exercising or failing to exercise any right or power hereunder);
provided that the Indemnified Person shall not be entitled to such
indemnification with respect to any matter as to which the Indemnified Person
shall have been finally adjudicated to have acted with gross negligence, fraud
or willful misconduct knowingly and intentionally committed in bad faith.

(b) If an Indemnified Person was or is a party or is threatened to be made a
party to any threatened, pending or completed action or proceeding by or in the
right of the Trust or any Beneficiary to procure a judgment in its favor by
reason of the fact that the Indemnified Person is or was the Trustee or a
director, officer, employee or agent of the Trustee, or by reason of any action
or inaction on the part of Indemnified Person, except that no indemnification
shall be made (i) in respect of any claim, issue or matter as to which an
Indemnified Person shall have been finally adjudicated to be liable to the Trust
or any Beneficiary in the performance of such Indemnified Person’s duty to the
Trust and its Beneficiaries, unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, the Indemnified
Person is fairly and reasonably entitled to indemnity for expenses and then only
to the extent that the court shall determine, (ii) of amounts paid in settling
or otherwise disposing of a pending action without court approval or (iii) of
expenses incurred in defending a pending action which is settled or otherwise
disposed of without court approval.

(c) The rights accruing to any Indemnified Person under these provisions shall
not exclude any other right to which the Indemnified Person may be lawfully
entitled; provided that no Indemnified Person may satisfy any right of indemnity
or reimbursement granted herein, or to which the Indemnified Person may be
otherwise entitled, except out of the Trust Assets. The Trustee may make advance
payments in connection with indemnification under this Section 4.9, provided
that the Indemnified Person shall have given a written undertaking to repay any
amount advanced to the Indemnified Person and to reimburse the Trust only if,
and to the extent that, it shall ultimately be determined that the Indemnified
Person is not entitled to be indemnified as authorized herein. The advances to
be made hereunder shall be paid by the Trustee to the Indemnified Person within
20 days after delivery of a written request therefor by the Indemnified Person
to the Trustee. Nothing contained herein shall restrict the right of the Trustee
to indemnify or reimburse such Indemnified Person in any proper case, even
though not specifically provided for herein, nor shall anything contained herein
restrict the right of any such Indemnified Person to contribution under
applicable law.

 

- 12 -



--------------------------------------------------------------------------------

4.10 No Duty Not to Compete. Subject to applicable law and its obligations under
this Agreement, the Trustee, in its individual capacity, or through Persons that
it controls or in which it has an interest, may directly or indirectly engage in
or possess any interest in any business venture, including, but not limited to,
the ownership, financing, management of or the investment in securities, or the
provision of any services in connection with such activities, whether or not
such activities are similar or in addition to its responsibilities under this
Agreement. No Trustee has any duty to present any business opportunity to the
Trust before taking advantage of such opportunity either in such Trustee’s
individual capacity or through participation in any Person.

4.11 Reliance on Statements by Trustee. Any Person dealing with the Trustee
shall be fully protected in relying upon the Trustee’s certificate, signed by
the Trustee, with respect to the authority that the Trustee has to take any
action under the Trust. Any Person dealing with the Trustee shall be fully
protected in relying upon the Trustee’s certificate setting forth the facts
concerning the action taken by the Trustee pursuant to this Agreement, including
the aggregate number of Units held by the Beneficiaries causing such action to
be taken.

4.12 Application of Money Paid or Transferred to Trustee. No person dealing with
the Trustee shall be required to follow the application by the Trustee of any
money or property which may be paid or transferred to the Trustee.

4.13 Resignation and Removal. Any Trustee may resign and be discharged from the
Trust hereby created by giving written notice to the Beneficiaries at their
respective addresses as they appear on the records of the Trustee. Such
resignation shall become effective on the date specified in such notice, which
date shall be at least 30 days after the date of such notice, or upon the
appointment of such Trustee’s successor, and such successor’s acceptance of such
appointment, whichever is earlier. Any Trustee may be removed at any time, with
cause, by the Beneficiaries having aggregate Units of at least a majority of the
total Units held by all Beneficiaries. For purposes of this provision, “cause”
shall mean (i) any act by the Trustee outside the powers and limitations granted
and imposed hereto in connection with his or her responsibilities under this
Agreement; or (ii) any grossly negligent act, grossly negligent failure to act,
fraudulent act or an act of willful misconduct, knowingly and intentionally
committed in bad faith by the Trustee which is injurious to the Trust or Trust
Assets. Any Trustee may be removed at any time, without cause, by Beneficiaries
having aggregate Units of at least 75 percent of the total Units held by all
Beneficiaries.

4.14 Appointment of Successor Trustees. Should at any time the Trustee resign or
be removed; or be deceased or incapacitated; or be adjudged by a court of
competent jurisdiction to be bankrupt or insolvent, a vacancy shall be deemed to
exist. In such event, David F. Wilkinson shall automatically be deemed to have
been appointed as successor Trustee (“Successor Trustee”), effective upon the
earlier of the date of such vacancy and acceptance of such appointment in
accordance with Section 4.15 of this Agreement. The compensation of the
Successor Trustee shall be as set forth in Schedule C hereto. Should at any time
the Successor Trustee resign or be removed; or be deceased or incapacitated; or
be adjudged by a court of competent jurisdiction to be bankrupt or insolvent,
Squar, Milner, Peterson, Miranda & Williamson, LLP, on behalf of the
Beneficiaries, shall appoint a successor Trustee to fill the vacancy within 90
days after the creation of the vacancy. If there are no remaining Trustees, or
Squar, Milner, Peterson, Miranda & Williamson, LLP has not filled the vacancy
within 90 days after the creation of the vacancy, the Beneficiaries may,
pursuant to Article VII hereof, call a

 

- 13 -



--------------------------------------------------------------------------------

meeting in order that Beneficiaries holding at least a majority of the Units
represented at the meeting may appoint a successor Trustee to fill the vacancy.
In the event that the Beneficiaries do not elect a successor Trustee within 30
days after the expiration of the 90-day period set forth above in this
Section 4.14, the successor Trustee shall be appointed by a court of competent
jurisdiction upon application of any Beneficiary or known creditor of the Trust.
The compensation of any successor Trustee appointed by Squar, Milner, Peterson,
Miranda & Williamson, LLP, or by a court of competent jurisdiction pursuant to
this Section 4.14 shall be mutually determined in good faith by such successor
Trustee and Squar, Milner, Peterson, Miranda & Williamson, LLP (acting on behalf
of the Beneficiaries), or by law, as appropriate.

4.15 Acceptance of Appointment by Successor Trustees. Any successor Trustee
appointed hereunder shall execute an instrument accepting such appointment
hereunder and shall deliver one counterpart, in case of a resignation, to the
retiring Trustee. Thereupon such successor Trustee shall, without any further
act, become vested with all the estates, properties, rights, powers, trusts, and
duties of its predecessor in the Trust hereunder with like effect as if
originally named therein; but the retiring Trustee shall nevertheless, when
requested in writing by the successor Trustee, execute and deliver an instrument
or instruments conveying and transferring to such successor Trustee upon the
trust herein expressed, all the estates, properties, rights, powers, and trusts
of such retiring Trustee, and it shall duly assign, transfer, and deliver to
such successor Trustee all property and money held by such Trustee hereunder.

4.16 Bonds. Unless required by the Board prior to the Transfer Date, or unless a
bond is required by law, no bond shall be required of any original Trustee
hereunder. Unless a bond is required by law and such requirement cannot be
waived by or with approval of the Beneficiaries holding aggregate Units
constituting at least a majority of the total Units held by all Beneficiaries,
no bond shall be required of any successor Trustee hereunder. If a bond is
required by law, no surety or security with respect to such bond shall be
required unless required by law and such requirement cannot be waived by or with
approval of the Beneficiaries or unless required by the Board. If a bond is
required by the Board or by law, the Board or the Trustee, as the case may be,
shall determine whether, and to what extent, a surety or security with respect
to such bond shall be required. All costs of any such bond shall be borne by the
Trust.

ARTICLE V

BENEFICIARIES

5.1 Beneficial Interests.

(a) For ease of administration, the Trustee shall express the Beneficial
Interest of each Beneficiary in terms of Units. Each Initial Beneficiary shall
receive one Unit for each Share held of record on the Record Date, and shall
have the same pro rata interest in the Trust Assets as such Initial Beneficiary
had as a Shareholder in the aggregate outstanding Shares on the Record Date.

(b) On and after the Transfer Date, all outstanding Shares shall automatically
be deemed cancelled. The rights of Beneficiaries in, to and under the Trust
Assets and the Trust shall not be represented by any form of certificate or
other instrument, and no Beneficiary shall be entitled to such a certificate.
The Trustee shall maintain or cause to be maintained, a record of the name and
address of each Beneficiary and such Beneficiary’s aggregate Units in the Trust.

 

- 14 -



--------------------------------------------------------------------------------

(c) If any conflicting claims or demands are made or asserted with respect to
the ownership of any Units, or if there is any disagreement between the
transferees, assignees, heirs, representatives or legatees succeeding to all or
part of the interest of any Beneficiary resulting in adverse claims or demands
being made in connection with such Units, then, in any of such events, the
Trustee shall be entitled, at their sole election, to refuse to comply with any
such conflicting claims or demands. In so refusing, the Trustee may elect to
make no payment or distribution with respect to such Units, or to make such
payment to a court of competent jurisdiction or an escrow agent, and in so
doing, the Trustee shall not be or become liable to any of such parties for
their failure or refusal to comply with any of such conflicting claims or
demands or to take any other action with respect thereto, nor shall the Trust,
Trust Assets, or Trustee be liable for interest on any funds which may be
withheld. Notwithstanding anything to the contrary set forth in this
Section 5.1(c), the Trustee shall be entitled to refrain and refuse to act until
either (i) the rights of the adverse claimants have been adjudicated by a final
non-appealable judgment of a court of competent jurisdiction, or (ii) all
differences have been adjusted by valid written agreement between all of such
parties, and the Trustee shall have been furnished with an executed counterpart
of such agreement.

5.2 Rights of Beneficiaries. A Beneficiary shall have no title to, right to,
possession of, management of, or control of, the Trust Assets except as
expressly provided herein. Each Beneficiary shall be entitled to participate in
the rights and benefits due to a Beneficiary hereunder according to the
Beneficiary’s Beneficial Interest. Each Beneficiary shall take and hold the same
subject to all the terms and provisions of this Agreement. The interest of each
Beneficiary hereunder is declared, and shall be in all respects, personal
property and upon the death of an individual Beneficiary, the Beneficiary’s
Beneficial Interest shall pass to the Beneficiary’s heirs and devisees as
personal property and such death shall in no way terminate or affect the
validity of this Agreement. Except as expressly set forth in Section 5.3(a)
hereof, no widower, widow, heir or devisee of any person who may be a
Beneficiary shall have any right of dower, homestead, or inheritance, or of
partition, or of any other right, statutory or otherwise, in any property
forming a part of the Trust Assets.

5.3 Limitations on Transfer of Interests of Beneficiaries.

(a) THE BENEFICIAL INTEREST OF A BENEFICIARY MAY NOT BE TRANSFERRED; PROVIDED,
HOWEVER, THAT THE BENEFICIAL INTERESTS SHALL BE ASSIGNABLE OR TRANSFERABLE BY
WILL, INTESTATE SUCCESSION, OR OPERATION OF LAW AND THAT THE EXECUTOR OR
ADMINISTRATOR OF THE ESTATE OF A BENEFICIARY MAY MORTGAGE, PLEDGE, GRANT A
SECURITY INTEREST IN, HYPOTHECATE OR OTHERWISE ENCUMBER, THE BENEFICIAL INTEREST
HELD BY THE ESTATE OF SUCH BENEFICIARY IF NECESSARY IN ORDER TO BORROW MONEY TO
PAY ESTATE, SUCCESSION OR INHERITANCE TAXES OR THE EXPENSES OF ADMINISTERING THE
ESTATE OF THE BENEFICIARY, UPON WRITTEN NOTICE TO, AND WRITTEN CONSENT OF, THE
TRUSTEE, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD.

 

- 15 -



--------------------------------------------------------------------------------

 

(b) Except as may be otherwise provided by law, the Beneficial Interests of the
Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such interests be subject to
the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the interest of a Beneficiary in the Trust Assets shall be paid
by the Trustee to the Beneficiary free and clear of all assignments,
attachments, anticipations, levies, executions, decrees and sequestrations and
shall become the property of the Beneficiary only when actually received by such
Beneficiary.

5.4 Limitation of Liability. No Beneficiary shall be subject to any personal
liability whatsoever, in tort, contract, or otherwise, to any Person in
connection with the Trust Assets or the affairs of the Trust.

5.5 Evidence of Action by Beneficiaries. Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent, or waiver, the removal of
a Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein maybe evidenced: (i) by any instrument or any number of
instruments of similar tenor executed by the Beneficiaries in person or by agent
or attorney appointed in writing; or (ii) by the record of the Beneficiaries
voting in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of Article VII.

5.6 Limitation on Suits by Beneficiaries. No Beneficiary shall have any right by
virtue of any provision of this Agreement to institute any action or proceeding
at law or in equity against any party other than the Trustee upon or under or
with respect to the Trust Assets or the agreements relating to or forming part
of the Trust Assets, and the Beneficiaries (by their acceptance of any
distribution made to them pursuant to this Agreement) waive any such right.

5.7 Requirement of Undertaking. The Trustee may request any court to require,
and any court may in its discretion require, in any suit for the enforcement of
any right or remedy under this Agreement, or in any suit against the Trustee for
any action taken or omitted to be taken by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
provided that the provisions of this Section 5.7 shall not apply to any suit
instituted by the Trustee.

ARTICLE VI

COMPENSATION OF TRUSTEE

6.1 Amount of Compensation. In lieu of commissions or other compensation fixed
by law for trustees, the Trustee shall receive as compensation for services as
Trustee hereunder the amounts set forth in Schedule C attached hereto to the
extent identified as applicable to that Trustee, or as may subsequently be
approved by Beneficiaries having aggregate Units of at least 75 percent of the
total Units held by all Beneficiaries.

 

- 16 -



--------------------------------------------------------------------------------

6.2 Dates of Payment. The compensation payable to each Trustee pursuant to the
provisions of Section 6.1 shall be paid for the time period set forth in
Schedule C attached hereto to the extent identified as applicable to that
Trustee or at such other times as the Trustee may determine.

6.3 Expenses. Each Trustee shall be reimbursed from the Trust Assets for all
expenses reasonably incurred, and appropriately documented, by such Trustee in
the performance of that Trustee’s duties in accordance with this Agreement.

ARTICLE VII

MEETING OF BENEFICIARIES

7.1 Purpose of Meetings. A meeting of the Beneficiaries may be called at any
time and from time to time pursuant to the provisions of this Article for the
purposes of taking any action which the terms of this Agreement permit
Beneficiaries having a specified aggregate Beneficial Interest to take, either
acting alone or with the Trustee.

7.2 Meeting Called by Trustee. The Trustee may at any time call a meeting of the
Beneficiaries to be held at such time and at such place within the State of
California (or elsewhere if so determined by the Trustee) as the Trustee shall
determine. Written notice of every meeting of the Beneficiaries shall be given
by the Trustee (except as provided in Section 7.3), which written notice shall
set forth the time and place of such meeting and in general terms the actions
proposed to be taken at such meeting, and shall be mailed not more than 60 nor
less than 10 days before such meeting is to be held to all of the Beneficiaries
of record not more than 60 days before the date of such meeting. The notice
shall be directed to the Beneficiaries at their respective addresses as they
appear in the records of the Trust.

7.3 Meeting Called on Request of Beneficiaries. Within 30 days after written
request to the Trustee by Beneficiaries holding an aggregate of at least a
majority of the total Units held by all Beneficiaries to call a meeting of all
Beneficiaries, which written request shall specify in reasonable detail the
actions proposed to be taken at such meeting, the Trustee shall proceed under
the provisions of Section 7.2 to call a meeting of the Beneficiaries, and if the
Trustee fails to call such meeting within such 30 day period then such meeting
may be called by such Beneficiaries, or their designated representatives,
requesting such meeting.

7.4 Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary shall
be entitled to vote at a meeting of the Beneficiaries either in person or by his
proxy duly authorized in writing. The signature of the Beneficiary on such
written authorization need not be witnessed or notarized. Each Beneficiary shall
be entitled to a number of votes equal to the number of Units held by such
Beneficiary.

7.5 Quorum. At any meeting of Beneficiaries, the presence of Beneficiaries
having aggregate Units sufficient to take action on any matter for the
transaction of which such meeting was called shall be necessary to constitute a
quorum; but if less than a quorum be present, Beneficiaries having aggregate
Units of at least a majority of the total Units held by all Beneficiaries
represented at the meeting may adjourn such meeting with the same effect and for
all intents and purposes as though a quorum had been present. Except to the
extent a different

 

- 17 -



--------------------------------------------------------------------------------

percentage is specified in this Agreement for a particular matter or is required
by law, the approval of Beneficiaries having aggregate Units of at least a
majority of the total Units held by all Beneficiaries shall be required for
taking action on any matter voted on by the Beneficiaries.

7.6 Adjournment of Meeting. Subject to Section 7.5, any meeting of Beneficiaries
may be adjourned from time to time and a meeting may be held at such adjourned
time and place without further notice.

7.7 Conduct of Meetings. The Trustee shall appoint the Chairman and the
Secretary of the meeting. The vote upon any resolution submitted to any meeting
of Beneficiaries shall be by written ballot. An Inspector of Votes, appointed by
the Chairman of the meeting, shall count all votes cast at the meeting for or
against any resolution and shall make and file with the Secretary of the meeting
their verified written report.

7.8 Record of Meeting. A record of the proceedings of each meeting of
Beneficiaries shall be prepared by the Secretary of the meeting. The record
shall be signed and verified by the Secretary of the meeting and shall be
delivered to the Trustee to be preserved by them. Any record so signed and
verified shall be conclusive evidence of all of the matters therein stated.

ARTICLE VIII

AMENDMENTS

8.1 Consent of Beneficiaries. At the written direction or with the written
consent of Beneficiaries holding at least a majority of the total Units held by
all Beneficiaries or such greater or lesser percentage as shall be specified in
this Agreement for the taking of an action by the Beneficiaries under the
affected provision of this Agreement, the Trustee shall promptly make and
execute a declaration amending this Agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or amendments thereto; provided that no such amendment shall
increase the potential liability of the Trustee hereunder without the written
consent of each Trustee; provided, further, that no such amendment shall permit
the Trustee to engage in any activity prohibited by Sections 4.3 or 4.4 hereof
or affect the Beneficiaries’ rights to receive their pro rata shares of the
Trust Assets at the time of any distribution, and that no such amendment shall
cause the Trust, in the opinion of counsel, to be treated for Federal, state or
local income tax purposes, as other than a liquidating trust under Treasury
Regulation Section 301.7701-4(d), or cause the Beneficiaries to be treated as
other than the owners of their respective shares of the Trust’s taxable income
pursuant to Section 671 through 679 of the Code and any analogous provision of
state or local law.

8.2 Notice and Effect of Amendment. Promptly after the execution by the Trustee
of any such declaration of amendment, the Trustee shall give notice of the
substance of such amendment to the Beneficiaries or, in lieu thereof, the
Trustee may send a copy of the amendment to each Beneficiary. Upon the execution
of any such declaration of amendment by the Trustee, this Agreement shall be
deemed to be modified and amended in accordance therewith and the respective
rights, limitations of rights, obligations, duties, and immunities of the
Trustee and the Beneficiaries under this Agreement shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modification and amendments, and all the terms and conditions of any such
amendment shall thereby be deemed to be part of the terms and conditions of this
Agreement for any and all purposes.

 

- 18 -



--------------------------------------------------------------------------------

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

9.1 Filing Documents. This Agreement shall be filed or recorded in such office
or offices as the Trustee may determine to be necessary or desirable. A copy of
this Agreement and all amendments thereof shall be maintained in the office of
the Trustee and shall be available at all times during regular business hours
for inspection by any Beneficiary or his duly authorized representative. The
Trustee shall file or record any amendment of this Agreement in the same places
where the original Agreement is filed or recorded. The Trustee shall file or
record any instrument which relates to any change in the office of a Trustee in
the same places where the original Agreement is filed or recorded.

9.2 Instruments of Further Assurance. On the Transfer Date, the Company shall
deliver to the Trustee all instruments, agreements, documents and certificates
as the Trustee may require to evidence such absolute and irrevocable assignment,
conveyance and transfer of the Retained Assets, duly executed (and acknowledged
where applicable) by an officer of the Company. From time to time thereafter but
in all events, prior to the dissolution of the Company, such Persons as shall
have the right and power to so act, will, upon reasonable request of the
Trustee, execute, acknowledge, and deliver such further instruments and do such
further acts as may be necessary or proper to carry out effectively the purposes
of this Agreement, to confirm or effectuate the transfer to the Trustee of any
property intended to be covered hereby, and to vest in the Trustee and their
successors and assigns, the estate, powers, instruments or funds in trust
hereunder.

9.3 Intention of Parties to Establish Trust. This Agreement is not intended to
create, and shall not be interpreted as creating, a corporation, association,
partnership, or joint venture of any kind for purposes of Federal income
taxation or for any other purpose.

9.4 Beneficiaries Have No Rights or Privileges as Shareholders of the Company.
Except as expressly provided in this Agreement or under applicable law, the
Beneficiaries (by their vote with respect to the Plan and/or their acceptance of
any distributions made to them pursuant to this Agreement) shall have no rights
or privileges attributable to their former status as shareholders of the
Company.

9.5 Laws as to Construction. The Trust shall be domiciled in California. This
Agreement shall be governed by and construed in accordance with the laws of the
State of California. The Trustee, the Company and the Beneficiaries (by their
vote with respect to the Plan and/or their acceptance of any distributions made
to them pursuant to this Agreement) consent and agree that this Agreement shall
be governed by and construed in accordance with such laws.

 

- 19 -



--------------------------------------------------------------------------------

9.6 Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

9.7 Notices. Any notice or other communication by the Trustee to any Beneficiary
shall be deemed to have been sufficiently given, for all purposes, if mailed by
first-class mail, postage prepaid, addressed to such Person at his address as
shown in the records of the Trust, or by such other means as authorized in
writing by such Trustee or Beneficiary.

All notices and other communications hereunder between the Company and Trustee
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by first-class mail, postage prepaid, cable, telegram,
telecopier or telex to the parties at the following addresses or at such other
addresses as shall be specified by the parties by like notice:

 

(a)    If to the Trustee:    Richard A. Sackett, Trustee       REMEC Liquidating
Trust       3790 Via de la Valle, Suite 211       Del Mar, CA 92014      
Facsimile: 858.847.0387 (b)    If to the Company:    REMEC, INC.       3790 Via
de la Valle, Suite 211       Del Mar, CA 92014       Attention: David F.
Wilkinson       Facsimile: 858.847.0387    with a copy to:    DLA Piper US LLP
      4365 Executive Drive, Suite 1100       San Diego, CA 92121      
Attention: Jeffrey C. Thacker       Facsimile: 858.638.5128

9.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, REMEC, Inc. and the Trustee have executed this Liquidating
Trust Agreement effective this 16th day of November, 2010.

 

REMEC, INC. By:      

/s/ David F. Wilkinson

  Name:   David F. Wilkinson   Title:   Chief Financial Officer TRUSTEE By:  

/s/ Richard A. Sackett

  Name:   Richard A. Sackett   Title:   Trustee

[SIGNATURE PAGE TO LIQUIDATING TRUST AGREEMENT]

 

- 21 -